ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Luke Englert Enno committed professional misconduct warranting public discipline, namely, failure to comply with the terms of a private probation and failure to cooperate with the Director, in violation of Minn. R. Prof. Conduct 8.1(b), 8.4(d), and Rule 25(a), Rules on Lawyers Professional Responsibility (RLPR). Respondent did not respond to the petition.
On December 17, 2013, the Director moved for summary relief pursuant to Rule 13(b), RLPR. On January 15, 2014, *41we issued an order deeming the allegations in the petition admitted. See Rule 18(b), RLPR. The parties were invited to submit briefs on the appropriate discipline to be imposed; however, only the Director filed a brief on the issue of the appropriate discipline.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Luke Englert Enno is indefinitely suspended from the practice of law, effective 14 days from the date of filing of this order. Respondent may petition for reinstatement pursuant to Rule 18(a)-(d), RLPR. Reinstatement is conditioned on successful completion of the professional responsibility portion of the state bar examination and satisfaction of continuing legal education requirements, pursuant to Rule 18(e), RLPR. Respondent shall comply with Rule 26, RLPR (requiring notice of suspension to clients, opposing counsel, and tribunals), and shall pay $900 in costs pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice